Citation Nr: 1106571	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-42 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for atrophic scars of the right temple and posterior scalp.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease, residual of right middle finger 
fracture.

3.  Entitlement to an initial compensable evaluation for 
seborrhea/eczema.

4.  Entitlement to a compensable evaluation for residuals of a 
left fifth finger injury.

5.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1975 to July 
2001.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Wilmington, Delaware, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that although it appears that the Veteran did not 
file a notice of disagreement (NOD) regarding entitlement to a 
compensable evaluation for pseudofolliculitis barbae (PB), the RO 
interpreted the December 2007 NOD as including that issue.  
Thereafter, the RO treated that issue as a perfected appeal, and 
thus the Board also interprets the December 2007 NOD as including 
the PB issue and finds that the issue is properly on appeal.  See 
Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009) (noting that the 
filing of a substantive appeal is not a jurisdictional 
requirement and the timeliness requirement may be waived where 
the RO's actions indicate an appeal is perfected or that a 
substantive appeal was filed).

The issue of entitlement to a compensable evaluation for 
seborrhea/eczema (a skin disorder) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's service-connected atrophic scars of the right 
temple and posterior scalp (right temple and scalp scars) are 
depressed and exceed .6 centimeters in width.

2.  The Veteran's service-connected degenerative joint disease, 
residual of right middle finger fracture (right middle finger 
disorder) is manifested by limitation of distal interphalangeal 
(DIP) joint motion without incapacitating exacerbations.

3.  The Veteran's service-connected residuals left fifth finger 
(left fifth finger disorder) is manifested by painful limitation 
of DIP joint motion without incapacitating exacerbations.

4.  The Veteran's service-connected pseudofolliculitis barbae 
(PB) is manifested by scarring covering less than 5% of the 
entire body or exposed areas, treated with topical therapy, and 
without any characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent evaluation, but no 
more, for right temple and scalp scars have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for a right middle finger disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5229 (2010).

3.  The criteria for a 10 percent evaluation, but no more, for a 
left fifth finger disorder have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003-
5230 (2010).

4.  The criteria for a 10 percent evaluation, but no more, for PB 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be 
provided prior to an initial RO decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
486 (2006).  For increased rating claims, the VCAA requires 
generic notice of the type of evidence needed to substantiate the 
claim, i.e., evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to 
a claimant if the error does not affect the essential fairness of 
the adjudication, such as where (1) the claimant demonstrates 
actual knowledge of the content of the required notice; (2) a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) a benefit could not have been awarded as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 
556 U.S. __ (2009).  Defective timing may be cured by a fully 
compliant notice letter followed by a readjudication of the 
claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Regarding the evaluations assigned to the Veteran's PB and left 
fifth finger disorder, VA's duty to notify has been satisfied.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   A July 2007 letter 
that provided the appropriate notice was sent to the Veteran 
prior to initial adjudication.  Additionally, the Veteran was 
represented by a certified veterans' service organization 
throughout the claims process.  Accordingly, VA's duty to notify 
has either has been satisfied or any deficiency has caused no 
prejudice to the Veteran.  

But "[i]n cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled."  
Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 
Vet. App. 112, 116-17 (2007) (noting that once an initial VA 
decision awarding service connection and assigning a disability 
evaluation and effective date has been made, section 5103(a) 
notice is no longer required).  Additionally, where service 
connection has been granted, the claimant bears the burden of 
demonstrating prejudice from defective notice with respect to 
downstream elements such as effective dates or disability 
ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The 
Veteran has made no such assertions here.  Accordingly, regarding 
the initial evaluations assigned for right temple and scalp scars 
and a right middle finger disorder, VA's duty to notify has 
either has been satisfied or any deficiency has caused no 
prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  
38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
Veteran's service treatment records, VA medical records, and 
identified private medical records have been obtained.   VA 
provided the Veteran adequate medical examinations in April 2007, 
August 2007, and July 2009.  In a December 2007 statement, the 
Veteran alleges the examinations regarding his finger disorders 
are inadequate because they did not test for strength and 
dexterity.  But the examinations addressed all the information 
that is required to evaluate the disorders under the rating 
criteria, and accordingly, the Board finds that they are 
adequate.  Additionally, the Veteran provided testimony at an 
April 2010 Board hearing.  There is no indication in the record 
that additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini, 18 
Vet. App. at 121-22.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 
1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Regarding the assignment of an initial 
rating for a disability following an initial award of service 
connection, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time.  Fenderson, 12 Vet. App. 
at 126.  Staged ratings are, however, appropriate whenever the 
factual findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).  "[T]he relevant 
temporal focus for adjudicating an increased-rating claim is on 
the evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim."  Hart, 21 Vet. App. at 509.  For an 
initial disability rating, the relevant temporal focus begins on 
the date that the claim was filed.  Moore v. Nicholson, 21 Vet. 
App. 211, 216-17 (2007).

Right temple and posterior scalp scars

In an April 2007 private medical record, the Veteran reported 
that the right temple scar was depressed and tender.  Upon 
examination, there was a depressed scar on the right forehead 
superior to the right eyebrow.  

In an April 2007 VA examination, there was a right temple scar.  
The scar was approximately 2 centimeters by 2.5 centimeters, 
depressed, and atrophic.  There was hypopigmentation and 
tenderness on palpation, but no limitation of motion.  A scar of 
the right posterior scalp was approximately 1 centimeter by .8 
centimeters.  The scar was hypopigmented, nontender, and was 
without pain, surface breakdown, edema, keloid, and limitation of 
motion.  An August 2007 VA examination was conducted.  The 
Veteran reported minimal 2/10 pain in the right temporal area 
every 4 to 6 months.  The scar was in the right temporal area and 
was 1.5 inches long and 1/8 of an inch wide.  There was no 
tenderness on palpation, no adherence to underlying tissue, no 
limitation of motion or loss of function, no underlying soft 
tissue damage, no skin ulceration or breakdown over scar, no 
underlying tissue loss, elevation of scar, depression of scar, 
disfigurement of the head, face or neck, and no induration or 
inflexibility.  The scar was the same color as his skin with a 
normal texture.  The scar was well-healed without keloid 
formation.  

In a December 2007 VA record, there was a scar on the right side 
of the forehead.  The scar was depressed and measured 
approximately 2.5 centimeters by 1 centimeter.  

In a December 2007 statement, the Veteran reported that there was 
pain and tenderness of the scar and that it was an obvious 
disfigurement.  At the April 2010 hearing, the Veteran reported 
that his scar was peeling and that it throbs all the time.  The 
scar was tender to the touch.  He takes Motrin and Tylenol for 
relief.  

The Veteran's right temple scar is assigned a 10 percent 
evaluation under the diagnostic code for scars of the head, face, 
and neck, which contemplates requires one characteristic of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).  
Evaluations of 30, 50, and 80 are assigned where there are 2 to 
3, 4, or 6 or more characteristics of disfigurement, 
respectively.  The eight characteristics of disfigurement include 
the following:  (1) scar five or more inches (13 or more 
centimeters) in length; (2) scar at least one-quarter inch (0.6 
centimeters) wide at widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39 square centimeters); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 square centimeters); (7) 
underlying soft tissue missing in an area exceeding six square 
inches (39 square centimeters); and (8) skin indurate and 
inflexible in an area exceeding six square inches (39 square 
centimeters).  Ratings of 30, 50, and 80 percent are also 
warranted where there is visible or palpable tissue loss and 
additional symptomatology.  38 C.F.R. § 4.118, Diagnostic Code 
7800.  An April 2007 private record and the April 2007 VA 
examination noted the Veteran's temple scar was depressed.  The 
April 2007 VA examination noted the scar was 2 centimeters by 2.5 
centimeters.  The August 2007 VA examination found the scar was 
1/8 of an inch wide, but found it was not depressed.  But a 
December 2007 VA record noted the scar was depressed and that it 
was 1 centimeter wide.  Resolving any doubt in favor of the 
Veteran, the right temple scar exhibits 2 characteristics of 
disfigurement - it is at least .6 centimeters at its widest part 
and is depressed.  A 30 percent evaluation is therefore 
warranted.  See 38 C.F.R. § 4.3 (2010) (noting that any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran); 38 C.F.R. § 4.7 (2010) (noting that 
where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating).  
A 50 percent evaluation, however, is not warranted as the 
evidence of record does not demonstrate any other characteristics 
of disfigurement:  the scar was only 2.5 centimeters or 1.5 
inches long (not 13 centimeters or 5 inches); is non-adherent; is 
not hypo- or hyper- pigmented in an area exceeding six square 
inches; does not have abnormal skin texture in an area exceeding 
six square inches; does not have underlying soft tissue missing 
in an area exceeding six square inches; and is not indurate and 
inflexible in an area exceeding six square inches.  Accordingly, 
a 30 percent evaluation, but no more, is warranted.  

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  But the scars are of the head, face, 
and neck.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2010).  
Additionally, a 10 percent evaluation is the maximum permitted 
for superficial and unstable or painful scars.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2010).  Moreover, the April 
2007 and August 2007 VA examiners determined that the scars did 
not cause limitation of function.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2010).  Accordingly, alternative diagnostic codes do 
not provide for an increased evaluation.  

Although the scar regulations were amended in 2008, the amended 
criteria are applicable only to veterans who filed their claims 
on or after October 23, 2008 or who make a specific request to be 
evaluated under the new criteria.  See Schedule for Rating 
Disabilities:  Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 
23, 2008).  Here, the Veteran filed his claim in 2007 and he has 
made no request to be evaluated under the revised criteria.  
Accordingly, only the prior scar diagnostic codes are applied 
herein.  

Right middle finger disorder

In a February 2007 private record, the Veteran reported pain in 
his right third finger distal interphalangeal (DIP) joint.  The 
pain worsened with rainy and cold weather.  There was no swelling 
or stiffness of the joints.  The assessment was likely 
osteoarthritis.  

An August 2007 VA hand, thumb, and fingers examination was 
conducted upon a review of the claims file.  The Veteran reported 
that he fractured his right middle finger.  He experienced 4/10 
pain every 12 months.  The examiner found no ankylosis or 
deformity of the finger, no gap between thumb and tips of fingers 
on attempted opposition, no gap between finger and transverse 
crease of hand on maximal flexion of finger, no decreased 
strength for pushing, pulling, and twisting, and no decreased 
dexterity for twisting, probing, writing, touching or expression.  
The diagnosis was degenerative joint disease of the 
interphalangeal (IP) joints and fracture of the right third 
finger.  There was pain in the hands, but no significant effects 
on the Veteran's usual occupation and no effects on his usual 
daily activities.  The fracture healed without any complications 
except for mild degenerative joint disease.  Full range of motion 
and strength were maintained.  There was metacarpophalangeal 
(MCP) joint flexion from 0 to 90 degrees, proximal 
interphalangeal (PIP) joint flexion from 0 to 100 degrees, and 
DIP joint flexion from 0 to 90 degrees, all without pain.  There 
was no additional limitation of range of motion or joint function 
due to fatigue, weakness, lack of endurance, or pain following 
repetitive motion or during flare-ups.  An x-ray report noted 
suspicious mild degenerative joint disease at the IP joints.  

In a December 2007 statement, the Veteran reported a right middle 
finger deformity.  

A July 2009 VA examination was conducted.  The Veteran reported 
he was right hand dominant.  The Veteran reported a right finger 
injury in 1986 with a residual deformity and an inability to 
fully use the finger.  Upon examination, there was 10% extension 
deformity at the PIP joint and 20% flexion deformity at the DIP 
joint.  There was MCP joint flexion from 0 to 90 degrees, PIP 
joint flexion from 0 to 90 degrees; and DIP joint flexion from 20 
to 70 degrees.  There was no additional restriction of motion due 
to pain, fatigue, weakness, or lack, of endurance during flare-
ups and following three repetitive ranges of motion assessments.  
The diagnosis was fracture of the finger, degenerative joint 
disease of the right DIP joint, with deformities.  An x-ray noted 
degenerative changes of the third finger with no evidence of 
recent fracture.  It was noted that the Veteran was gainfully 
employed and had missed no work time.  

At the April 2010 Board hearing, the Veteran reported that he had 
decreased grip strength due to his right middle finger disorder.  
He reported it was painful to extend and was painful while 
writing and typing.  A part of his job was to input data and 
information on the individuals using a computer.  

The Veteran's right middle finger fracture is evaluated as 10 
percent disabling under Diagnostic Code 5299-5229.   This 
hyphenated code is intended to show that the Veteran's disability 
was rated analogously to limitation of motion of the index or 
long finger, Diagnostic Code 5229.  See 38 C.F.R. § 4.20 (2010) 
(an unlisted condition may be rated under a closely related 
disease or injury in which the functions affected, anatomical 
localization, and symptomatology are closely analogous); 38 
C.F.R. § 4.27 (2010) (unlisted disabilities rated by analogy are 
coded first by the numbers of the most closely related body part 
and then "99").  This is the maximum evaluation permitted under 
this code; thus no higher evaluation is warranted.  

Additionally, consideration need not be given to any additional 
functional loss because the Veteran is currently receiving the 
highest possible evaluation under the assigned diagnostic code.  
See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (holding 
that an evaluation based on compensable limitation of motion 
encompasses pain and functional loss due to arthritis, and pain 
cannot be the basis for an evaluation in excess of the maximum 
schedular evaluation under a diagnostic code predicated on 
limitation of motion); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2010); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath, 1 Vet. App. at 
595.  But the right middle finger disorder does not encompass any 
disorder of the thumb or fifth finger and there is no ankylosis 
of the long or index finger.  38 C.F.R. § 4.71a, Diagnostic Codes 
5225, 5226, 5228, 5230 (2010).  And the Veteran's right middle 
finger disorder only involves one finger, not multiple fingers, 
so an increased evaluation under the codes for multiple finger 
involvement is not warranted.  38 C.F.R. § 4.7a, Diagnostic Codes 
5216-5223 (2010).  

Degenerative arthritis established by X-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of 
limitation of motion, involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations shall be rated as 20 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, knee, 
and ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the upper 
extremities, the interphalangeal, metatarsal and tarsal joints of 
the lower extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are considered groups of 
minor joints, ratable on a parity with major joints.  The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on disturbance 
of lumbar spine functions."  38 C.F.R. § 4.45.  There was 
degenerative joint disease of the DIP joint of the right middle 
finger but the Veteran has not reported, and the evidence does 
not show, any incapacitating exacerbations of his finger.  As the 
August 2007 VA examiner noted, the only complication from the 
healed fracture was degenerative joint disease.  Accordingly, an 
increased evaluation is not warranted under alternative 
diagnostic codes.

Left fifth finger disorder

In a February 2007 private medical record, the Veteran reported 
pain in his left fifth digit DIP joint that worsened with rainy 
weather and cold weather.  There was no swelling or stiffness of 
the joints.  The assessment was likely osteoarthritis given the 
history of trauma.  

An August 2007 VA hand, thumb, and fingers examination was 
conducted upon a review of the claims file.  The Veteran reported 
fracture of the left fifth finger playing sports.  The current 
pain was 2/10.  The examiner found no ankylosis or deformity of 
the finger, no gap between thumb and tips of fingers on attempted 
opposition, no gap between finger and transverse crease of hand 
on maximal flexion of finger, no decreased strength from pushing, 
pulling, and twisting, and no decreased dexterity for twisting, 
probing, writing, touching and expression.  The examiner found 
that the fracture healed without complications except suspicious 
mild degenerative joint disease at the IP joint.  Full range of 
motion and strength were maintained.  There was MCP joint flexion 
from 0 to 90 degrees, PIP joint flexion from 0 to 100 degrees, 
and DIP joint flexion from 0 to 90 degrees.  There was no 
additional imitation of motion or joint function upon repetition 
or during flare-ups.  

In a December 2007 statement, the Veteran reported that his left 
pinky finger has an obvious deformity.  

A July 2009 VA examination was conducted.   The Veteran reported 
injury to the left pinky finger that was splinted and treated 
with pain medication.  There was residual deformity with an 
inability to fully use the finger.  Upon examination, there was a 
25% DIP flexion deformity, MCP joint flexion from 0 to 90 
degrees, PIP joint flexion from 0 to 90 degrees, and DIP joint 
flexion from 25 to 70 degrees.  There was no additional 
restriction of range of motion due to pain, fatigue, weakness, or 
lack of endurance during flare-ups and after 3 repetitive 
motions.  There was fracture of the left pinky finger with 
deformities, but no degenerative joint disease.  An x-ray report 
noted no evidence of fracture or dislocation and otherwise 
unremarkable findings.  It was noted that the Veteran was 
gainfully employed and had missed no work time.  

At the April 2010 Board hearing, the Veteran testified that he 
could not fully extend his finger and that it was deformed.  He 
reported that it was painful.  

The Veteran's left fifth finger disability is assigned a 
noncompensable evaluation under Diagnostic Code 5003-5230.  This 
hyphenated code is intended to show that the disability includes 
both degenerative arthritis, Diagnostic Code 5003, and limitation 
of motion of the ring finger, under Diagnostic Code 5230.  The 
specific order of diagnostic codes indicates limitation of motion 
of the ring finger is caused by degenerative arthritis.  38 
C.F.R. § 4.27 (2010).  For limitation of little finger motion, a 
noncompensable rating is the highest rating available.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5230.  Thus consideration need not be 
given to any additional functional loss as the Veteran is 
currently receiving the highest possible evaluation under the 
assigned diagnostic code.  See Johnston, 10 Vet. App. at 84-85; 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
206.  Accordingly, an increased evaluation is not warranted.

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath, 1 Vet. App. at 
595.  But the Veteran's left fifth finger disorder does not 
encompass the thumb, index, or long finger.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5225, 5226, 5228, 5229 (2010).  Additionally, 
the Veteran's left fifth finger disorder only involves one 
finger, not multiple fingers, so an increased evaluation under 
the codes for multiple finger involvement is not warranted.  
38 C.F.R. § 4.7a, Diagnostic Codes 5216-5223 (2010).  

Although there is conflicting medical evidence of whether there 
is left fifth finger degenerative joint disease, resolving all 
reasonable doubt in favor of the Veteran, the August 2007 VA 
examiner determined there was suspicious mild degenerative joint 
disease of the DIP joint of that finger.  38 C.F.R. § 4.3.  
Additionally, the Veteran has consistently reported painful 
motion.  Accordingly, a 10 percent evaluation is for assignment 
for painful and noncompensable limitation of motion.  A 20 
percent evaluation, however, is not warranted as the Veteran has 
not reported, and the evidence does not show, any incapacitating 
exacerbations of the left fifth finger.  See 38 C.F.R. §§ 4.45, 
4.71(a), Diagnostic Code 5003.



PB

In an April 2007 private medical record, there was no follicular 
involvement of the scalp or beard region.  In an August 2007 VA 
medical record, there were pseudofolliculitis scars.  The Veteran 
reported that his neck and both cheeks occasionally have pus and 
are tender.  The scars were hypertrophic and of moderate 
severity.  There was mild disfigurement.  All scars were papular 
and equal to or under .5 centimeters.  There was no adherence to 
underlying tissue, no atrophy, and no depressed scars.  The total 
body surface area of scarring was less than 5%.  In a September 
2007 VA record, there was posterior and anterior and lower scalp 
PB.  On the posterior scalp there was raised moderately severe 
perifollicular scarring, mild to moderate redness, and edema.  
There were edematous and scarred papules typical of PB.  

A July 2009 VA examination was conducted.  The Veteran reported 
PB since 1975.  He used clippers once or twice a week.  Upon 
examination, there was multiple superficial hyperpigmented 
scarred areas over the beard area.  The diagnosis was PB.  In a 
handwritten addendum from August 2009, the examiner noted that 
there was 1% of the total body affected and 2% of exposed body 
affected.  It was noted that the Veteran was gainfully employed 
and had missed no work time.  

At the April 2010 Board hearing, the Veteran testified that the 
PB flared up approximately once per week.  He used a cream for 
his face and neck area and used clippers rather than shaving.  

The Veteran is currently assigned a noncompensable evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7800-7806.  This hyphenated 
code is intended to show that the disability included both 
disfiguring scars of the head, face, and neck, Diagnostic Code 
7800, and dermatitis or eczema, under Diagnostic Code 7806.  A 
noncompensable evaluation contemplates that the skin condition 
covers an area of less than 5 percent of the entire body or 
exposed areas affected, and no more than topical therapy is 
required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  For dermatitis or eczema, if at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or if intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs were required 
for a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  A 30 
percent rating requires 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
were required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
rating of 60 percent under the revised criteria is warranted when 
the condition covers an area of more than 40 percent of the 
entire body or when more than 40 percent of exposed areas 
affected, or when constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs were required 
during the past twelve-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Here, the August 2007 VA examiner noted 
that scarring covered less than 5% of the body.  Accordingly, an 
increased evaluation is not warranted.  

An increased evaluation under other potentially applicable skin 
disorder diagnostic codes has been considered.  Schafrath, 1 Vet. 
App. at 595.  But the diagnoses of record do not include American 
leishmaniasis, Old World leishmaniasis, discoid lupus 
erythematosus, subacute cutaneous lupus erythematosus, 
tuberculosis luposa, dermatophytosis, exfoliative dermatitis, 
malignant or benign skin neoplasms, other skin infections, 
papulosquamous disorders, vitiligo, diseases of keratinization, 
urticaria, vasculitis, erythema multiforme, acne, chloracne, 
scarring alopecia, alopecia areata, hyperhidrosis, and malignant 
melanoma.  38 C.F.R. § 4.118, Diagnostic Codes 7807-09, 7811, 
7813, 7817-20, 7822-33 (2010).  Additionally, bullous disorders, 
psoriasis, and cutaneous manifestations of collagen-vesticular 
diseases are evaluated using the same criteria as dermatitis.  
38 C.F.R. § 4.118, Diagnostic Codes 7815, 7816, 7821 (2010).  
Accordingly, alternative skin diagnostic codes do not provide for 
an increased evaluation.

An increased evaluation under other potentially applicable scar 
diagnostic codes has been considered.  Schafrath, 1 Vet. App. at 
595.  But the Veteran's PB has not caused any of the 
characteristics of disfigurement and there is no visible or 
palpable tissue loss.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2008).  Additionally, the Veteran's PB scarring is located on 
the head, face, and neck.  38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802 (2010).  Additionally, there is no evidence that the 
scarring causes other functional limitation of function or is 
unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803, 7805 (2010).  

A maximum 10 percent evaluation is assigned for superficial but 
painful scars.  38 C.F.R. § 4.118, Diagnostic Codes 7804 (2010).  
Here, there is PB scarring and the Veteran has reported 
occasional tenderness.  Accordingly, and resolving all reasonable 
doubt in favor of the Veteran, a 10 percent evaluation is 
warranted.  See 38 C.F.R. §§ 4.3, 4.7.  Accordingly, the scar 
diagnostic codes provide for a 10 percent, but no more, 
evaluation for the Veteran's PB.  

The scar regulations were amended in 2008.  See Schedule for 
Rating Disabilities:  Evaluation of Scars, 73 Fed. Reg. 54,708 
(Sept. 23, 2008).  But these amendments are applicable only to 
Veterans who filed their claims on or after October 23, 2008 or 
who make a request to be evaluated under the new provisions.  
Here, the Veteran filed his claim in 2007 and made no request to 
be evaluated under the amendments.  Accordingly, only the prior 
scar diagnostic codes are applied herein.  

Extraschedular evaluations

Consideration has also been given regarding whether the schedular 
evaluations are inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably raised 
by the record).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 
(1996).  An exceptional or unusual disability picture occurs 
where the diagnostic criteria do not reasonably describe or 
contemplate the severity and symptomatology of the veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation is 
adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not 
inadequate.  Ratings in excess of those assigned are provided for 
certain manifestations of the service-connected disabilities but 
the medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disorders.  Regarding the finger disorders, the 
criteria address limitation of motion and other functional 
limitations, including pain, weakness, fatigability, and 
endurance.  Regarding the PB and the right temple and scalp 
scars, the criteria address the existence of disfiguring 
characteristics, various treatments, the percentage of body area 
that the scars and skin disorders cover, pain, and other 
functional limitations.  The Veteran does not have finger 
disorder or scar and skin symptomatology that are not reasonably 
covered by the applicable and alternative diagnostic codes.  
Accordingly, referral for extraschedular evaluations is not 
appropriate in this case.

After review of the evidence, the evidence of record does not 
warrant ratings in excess of those assigned at any time during 
the period pertinent to this appeal.  38 U.S.C.A. § 5110; Hart, 
21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.  




ORDER

An initial evaluation of 30 percent, but no more, for service-
connected right temple and scalp scars is granted, subject to the 
laws and regulations governing the payment of monetary benefits.

An increased initial evaluation for a service-connected right 
middle finger disorder is denied.

A 10 percent evaluation, but no more, for a service-connected 
left fifth finger disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An evaluation of 10 percent, but no more, for service-connected 
PB is granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

Remand is required regarding the claim for entitlement to an 
increased evaluation for a skin disorder because the August 2007 
examination of record is insufficient upon which to base an 
appellate decision.  See Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990) (noting that remand may be required if record before the 
Board contains insufficient medical information).  The 
examination is insufficient because it omits information and 
provides unclear information regarding the relevant diagnostic 
code.  

The Veteran's skin disorder is evaluated under Diagnostic Code 
7806.  The current noncompensable evaluation contemplates that if 
the skin condition covers an area of less than 5 percent of the 
entire body or exposed areas affected, and no more than topical 
therapy is required during the past 12-month period, a 
noncompensable rating is warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2010).  A 10 percent evaluation is assigned 
for at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of exposed 
areas affected; or if intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs were required 
for a total duration of less than six weeks during the past 
twelve-month period; a 30 percent rating requires 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
be affected, or that systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total duration 
of six weeks or more, but not constantly, during the past twelve-
month period; and a 60 percent evaluation is assigned for when 
the condition covers an area of more than 40 percent of the 
entire body or when more than 40 percent of exposed areas 
affected, or; when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past twelve-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2010).  

The August 2007 VA examination does not provide a percentage of 
the Veteran's entire body or exposed areas that the skin disorder 
affects.  Additionally,  the examination report notes that 
"steroids topicall (sic) WILL be required, as well as 
ketoconazole regularly to prevent recurrance (sic) for OVER 6 
weeks."  Thus it omits information required to rate the skin 
disorder (the percentage of entire body or exposed areas 
affected) and provides unclear information (whether 
corticosteroids or other immunosuppressive drugs were required 
for a total duration of less than six weeks during the past 
twelve-month period).  An additional examination and 
clarification is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment 
records regarding the service-connected skin 
condition dated from August 2009 to the 
present and associate those records with the 
claims folder.

2.  Schedule the Veteran with an appropriate 
VA examination to determine the severity of 
his service-connected skin disorder, to 
include seborrhea and eczema.  Follow the 
appropriate VA Examination Worksheet for Skin 
Disorders (Other than Scars).

3.  Review the examination report to ensure 
that it is in complete compliance with the 
directives of this remand.  If the report is 
deficient in any manner, the AMC must 
implement corrective procedures.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


